Citation Nr: 0122865	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-02 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a lung disorder as due 
to an undiagnosed illness.

REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on continuous active duty from June 1972 
to June 1992.  This matter was initially before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
action of the Manchester, New Hampshire Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

In a January 2000 decision the Board denied a claim of 
entitlement to service connection for a lung disorder as due 
to an undiagnosed illness.  Thereafter, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2001 Order, the Court 
granted a Joint Motion for Remand, vacating the January 2000 
Board decision and remanding the matter for additional 
proceedings.  


REMAND

The veteran claims entitlement to service connection for an 
undiagnosed lung disorder related to service in Persian Gulf 
War.

In the January 2000 decision, the Board denied the veteran's 
claim as not well grounded.  The recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), eliminated the concept of a 
well-grounded claim and significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records show that at his June 1972 entrance 
examination, the veteran reported that he suffered from 
shortness of breath.  He complained of a cold and an upper 
respiratory infection in April 1975.  No pertinent diagnosis 
was made.  In April 1976, he complained of a cold with 
symptoms of a cough.  He was assessed as having an upper 
respiratory infection.  In December 1976, he was treated for 
coughing up mucous and was again assessed with an upper 
respiratory infection.

Treatment was provided for upper respiratory infections in 
April and June 1977, and in October 1977, the veteran 
complained of dyspnea with a nonproductive cough.  The latter 
impression was pharyngitis.

He complained of a productive cough in January 1978.  There 
was no chest pain when coughing.  The assessment was that the 
appellant had an inflamed throat and head cold.  In February 
and December 1978, he complained of coughing.  The impression 
each time was an upper respiratory infection. In January 
1981, he was reported to have bronchitis.

The veteran complained of congested lungs and was assessed 
with a viral upper respiratory infection in July 1983.  A 
July 1983 radiographic report indicated that the veteran had 
a history of chest tightness, congestion and a fever over the 
prior five days.  X-ray study showed a slight accentuation of 
the lung markings on both sides probably due to bronchitis.  
No infiltration or congestive changes were seen. In an 
October 1984 Report of Medical History, the veteran 
complained of shortness of breath.

In January 1990, the veteran complained of cold symptoms.  
The assessment was an upper respiratory infection.  He 
complained of a cold with symptoms of cough and tight chest 
in September 1990.  The assessment was sinusitis.  He was 
treated for upper respiratory problems and was diagnosed with 
bronchitis in September 1991, and an upper respiratory 
infection in January 1992.  In March 1992, he complained of a 
sore throat times five days with severe coughing and severe 
sinus congestion.  The assessment was viral syndrome.  
However, a radiologic report of May 1992 showed lungs to be 
clear. 

In his May 1992 retirement Report of Medical History, the 
veteran denied a history of asthma but stated that he did 
have shortness of breath and a chronic cough. In the 
physician's summary section, the examiner indicated that the 
veteran's symptoms were caused by dyspnea with exertion which 
ceased when he stopped smoking three years previously.  The 
examiner noted that the veteran had normal lungs and normal 
chest.

A February 1993 rating decision denied entitlement to service 
connection for bronchitis.  Entitlement to service connection 
for rhinitis was established by a rating decision of 
September 1994.  

The veteran was afforded a VA examination in December 1994 at 
which time the examiner noted a diagnosis of asthma.  VA 
outpatient treatment records dated in February and November 
1995 also include diagnoses of asthma.  Neither the VA 
examination nor treatment records, however, includes an 
opinion as to the etiology of that condition.  In light of 
the recent change in the law, the Board believes that the 
veteran should be examined in order to obtain an opinion as 
to whether the claimed lung condition is related to an 
undiagnosed illness, or is otherwise related to his service.  

Therefore, the case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim of entitlement to service 
connection for undiagnosed lung disorder 
and asthma.

2.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who treated 
him for complaints referable to a lung 
disorder or asthma.  After securing the 
necessary release, the RO should obtain 
these records.  After securing any 
necessary releases, the RO should obtain 
any named records.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
nature and etiology of any lung disorder.  
All indicated testing should be conducted 
and the claims files must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examination report should reflect that 
such a review was made.  Following a 
review of the complete record, the 
examiner should indicate whether the 
veteran manifests a lung disorder and, if 
so, whether it is at least as likely as 
not that any such disorder is related to 
an undiagnosed illness or otherwise to 
the veteran's active duty service.  A 
complete rationale for any opinion should 
be provided.  Any report prepared should 
be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


